TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00646-CR


Joseph Urtado, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-09-904068, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM

		 Joseph Urtado appeals from his conviction for aggravated assault.  The clerk's
record, which was due to be filed on December 21, 2009, has not been filed.  Urtado's retained
counsel has filed a motion seeking to withdraw as attorney of record.  The motion further states that
Urtado is indigent and requires appointed counsel at this time.  It appears that no request for a free
record has been filed and no finding of indigency has been made by the trial court.  See Tex. R. App.
P. 20.2.  
		To avoid further delays and protect the rights of the parties, the appeal is abated and
the trial court is instructed to determine, following a hearing if necessary, whether Urtado is
presently indigent.  If the court finds that Urtado is indigent, it shall order the preparation of the
record at no cost to Urtado, and take all necessary steps to assure that Urtado is effectively
represented by counsel, including appointing new counsel for the appeal if necessary.  Unless and
until new counsel is appointed, Jodi Callaway Cole remains counsel of record. (1)  Copies of all
findings, conclusions, and orders, as well as a transcription of the reporter's notes if a hearing is held,
shall be tendered for filing in this Court no later than February 8, 2010.
 

Before Chief Justice Jones, Justices Waldrop and Henson 
Filed:   January 8, 2010
Do Not Publish
1.     At this time, we take no action on counsel's motion to withdraw.